DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12, 14-23 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 03/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10733855 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crockwell [US 20140014009] in view of Cayne et al. [Cayne, US 7760069].
As to claim 22. Crockwell discloses A storage system, comprising: 
a lock mechanism, padlock 230, [fig. 2A, 2B, 2C]; 
at least one receptacle, [0030, fig. 1] garment storage bags 120, 114, that are non-removably coupleable, [0031] the bags coupled to a structure, rod 102, using a lock, in a suspending manner, fig. 1, 2A], from a frame structure, [fig. 1, 2A] closet rod, 
a fastener, zipper 210, and zipper tab 215, for opening and closing the respective receptacle, [0048] zippers open and close to allow/disallow access to the inside of the container, wherein the fastener operably cooperates with the lock mechanism for selectively securing the fastener in a closed position, [0048] and for unsecuring the fastener for allowing the fastener to be set from the closed position into an open position, [0049] zippers open and close to allow/disallow access to the inside of the container.
Crockwell fails to disclose that the system comprises an output module to indicate to a user, based on a state of the lock mechanism, which of the at least one receptacle does not have items stored therein, thereby indicating to the user a storage device available for use.
Cayne teaches an intelligent locking system 22 comprising a plurality of storage units 24, [fig. 1]; wherein each storage unit 24 comprises a light emitting element 60 as an indicator to change color when the storage unit 24 does not have items stored in therein based on the state of the lock mechanism, [col. 7, lines 7-16].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Crockwell with that of Cayne so that a user can be made aware of available storage units to avoid checking all the units to find available units saving user’s time.

As to claim 23. Crockwell discloses The storage system of claim 22, wherein the at least one receptacle is a garment bag, [0030].

Allowable Subject Matter
Claims 1-12, 14-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688